United States Securities And Exchange Commission Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-8056 Praxis Mutual Funds (Exact name of registrant as specified in charter) P.O. Box 483 Goshen, IN 46527 (Address of principal executive offices) (Zip code) Anthony Zacharski, Dechert LLP 200 Clarendon Street, 27thFloor Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code: (513) 878-4066 Date of fiscal year end:December 31 Date of reporting period: June 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Semi-Annual Report Praxis Mutual Funds Class A Class I Intermediate Income Fund MIIAX MIIIX Core Stock Fund MMPAX MMCSX International Fund MPIAX MPIIX International Index Fund MPLAX MPLIX Value Index Fund MVIAX MVIIX Growth Index Fund MGNDX MMDEX Small Cap Fund MMSCX MMSIX Praxis Genesis Portfolios Class A Conservative Portfolio MCONX Balanced Portfolio MBAPX Growth Portfolio MGAFX Table of Contents Message from the President 3 3 President’s letter 5 Performance review Schedule of portfolio investments 7 7 Praxis Intermediate Income Fund 12 Praxis Core Stock Fund 14 Praxis International Fund 17 Praxis International Index Fund 26 Praxis Value Index Fund 30 Praxis Growth Index Fund 34 Praxis Small Cap Fund 36 Praxis Genesis Conservative Portfolio 37 Praxis Genesis Balanced Portfolio 38 Praxis Genesis Growth Portfolio Financial statements 39 39 Statements of Assets and Liabilities 42 Statements of Operations 45 Statements of Changes in Net Assets Financial Highlights 48 48 Praxis Intermediate Income Fund 49 Praxis Core Stock Fund 50 Praxis International Fund 51 Praxis International Index Fund 52 Praxis Value Index Fund 53 Praxis Growth Index Fund 54 Praxis Small Cap Fund 55 Praxis Genesis Conservative Portfolio 56 Praxis Genesis Balanced Portfolio 57 Praxis Genesis Growth Portfolio Notes to Financial Statements 58 Additional Fund information 74 2 Message from the President Dear Praxis Shareholder: Throughout the first two quarters of 2011, the equities markets continued to experience volatility driven by unemployment numbers, federal debt discussions, unrest in the Middle East, and numerous other issues impacting our complex economy. However, equities markets showed positive gains during this period. As it was one year ago, the question remains: “Is the recovery sustainable?” Until there are clearer signs that, in fact, the recovery will continue, volatility will be a part of the investment experience. We’re pleased with the introduction of the Praxis International Index Fund, launched on December 31, 2010. The Fund, which is managed by Aperio Group LLC, draws investments from companies domiciled in the developed markets of Europe, Australia and the Far East, and 21 emerging markets. The International Index Fund Class A Shares (without load) rose 1.7 percent for the period ending June 30, 2011, with its benchmark, MSCI All Country World ex-U.S. Index, rising 3.80 percent for the same period. During the first six months of 2011, domestic equities – as measured by the Standard & Poor’s 500 Index – rose 6.02 percent. The Praxis Core Stock Fund Class A shares (without load) underperformed its benchmark and was up 0.95 percent. Over the same period, the Class A shares (without load) of the Praxis Value Index Fund rose by 4.03 percent, and underperformed its benchmark, the MSCI Prime Market Value Index (which rose 6.45 percent). The Class A shares (without load) of the Praxis Growth Index Fund rose by 4.97 percent, while its benchmark (the MSCI Prime Market Growth Index) rose by 6.01 percent. The Class A shares (without load) of the Praxis Small Cap Fund rose by 15.08 percent and outperformed its benchmark, the Russell 2000 Index, which rose by 6.21 percent. The international equity benchmark MSCI EAFE Index rose 4.98 percent for the six-month period ending June 30, 2011. The Praxis International Fund Class A shares (without load) underperformed its benchmark over the same period, rising 2.53 percent. The Praxis Intermediate Income Fund continued to provide positive returns. For the six-month period ending June 30, 2011, the Class A shares (without load) posted a gain of 2.67 percent. The three-year annualized returns were 7.18 percent and the five-year annualized returns were 6.61 percent. This Fund’s benchmark, Barclay’s Capital U.S. Aggregate Bond Index, returned 6.52 percent over the same five-year period. The Praxis Genesis Portfolios, offering three “fund-of-funds” allocation models, continue to be popular with our investors who desire a fund that is based on risk tolerance levels. The Class A shares (without load) of the Conservative Allocation Fund rose 2.93 percent during the first six months of the year, outperforming its benchmark, the Barclay’s Capital U.S. Aggregate Bond Index, which rose 2.72 percent. The Class A shares (without load) of the Balanced Allocation Fund (up 3.76 percent) and the Class A shares (without load) of the Growth Allocation Fund (up 4.30 percent) both underperformed their benchmark, the Russell 3000 Index, which rose 6.35% during the period. As of June 30, 2011, over $82 million had been invested in one of the three portfolios. The Genesis Portfolios have lower minimum investment requirements than our individual Funds. Praxis Mutual Funds continue to focus our shareholder advocacy efforts around issues of modern slavery and food and water sustainability, such as: • Eradicating child slavery in the cocoa fields of West Africa, through dialogues with Hershey’s1 and Kraft2, two of the world’s largest chocolate makers. • Curtailing the conflict mineral trade in the Democratic Republic of the Congo, by actively commenting on guidelines being issued by the Securities and Exchange Commission and building awareness with companies and consumers. This brutal trade, often based on forced labor, provides metals critical to the production of laptops, cell phones and other electronics. • Confronting child sex trafficking in the global tourism industry, where hotels, airlines and travel agencies become unwitting partners in these heinous activities. Praxis was involved in helping Delta Air Lines3 become the first U.S. airline to sign the Code of Conduct for the Protection of Children from Sexual Exploitation in Travel and Tourism. • Addressing environmental concerns related to hydraulic fracturing, a process to release natural gas from shale rock using high pressure water, chemicals and particles. As our world faces increasing demands for energy, Praxis is working with companies to ensure appropriate operating standards, due diligence and community disclosure adherence. • Engaging BP4 in the aftermath of the 2010 oil spill, as part of an international coalition of institutional investors. BP has committed to high-level engagement with shareholders, including a meeting with BP’s chairman in the fall of 2011. Our activities at Praxis Mutual Funds remain focused on providing solid returns to our shareholders and, at the same time, fulfilling our mission as a faith-based mutual fund family by being actively engaged in shareholder advocacy and community development investing. Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and principal value will fluctuate so that an investor’s shares, when redeemed may be worth more or less than the original cost. These performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. To obtain performance information current to the most recent month end, please visit www.praxismutualfunds.com. 3 Message from the President (continued) Thank you for being an investor with Praxis Mutual Funds. We strive to be good stewards of the resources you’ve entrusted to us. Sincerely, David C. Gautsche President Praxis Mutual Funds 1As of June 30, 2011, the Praxis Growth Index Fund held 0.24 percent of its assets in the Hershey Company. 2As of June 30, 2011, the Praxis Core Stock Fund held 1.80 percent and the Praxis Value Index Fund held 1.17 percent of its assets in Kraft Foods. 3As of June 30, 2011, the Praxis Growth Index Fund held 0.06 percent and the Praxis Value Index Fund held 0.11 percent of its assets in Delta Air Lines. 4As of June 30, 2011, the Praxis International Fund held 1.24 percent, the Praxis Intermediate Income Fund held 0.43 percent, and the Praxis International Index Fund held 0.92 percent of its assets in BP. Fund holdings are subject to change. To obtain holdings as of the most previous quarter, visit www.praxismutualfunds.com. Praxis Mutual Funds are advised by Everence Capital Management and distributed through FINRA member BHIL Distributors, Inc. The views expressed are those of the President of the Praxis Mutual Funds as of June 30, 2011, are subject to change, and may differ from the views of other portfolio managers or the firm as a whole. These opinions are not intended to be a forecast of future events, a guarantee of future results, or investment advice. All data referenced are from sources deemed to be reliable but cannot be guaranteed. Securities and sectors referenced should not be construed as a solicitation or recommendation or be used as the sole basis for any investment decision. Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and principal value will fluctuate so that an investor’s shares, when redeemed may be worth more or less than the original cost. These performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. To obtain performance information current to the most recent month end, please visit www.praxismutualfunds.com. 4 Performance We are pleased to provide this 2011 mid-year update for the Praxis Mutual Funds. The following tables summarize the performance of the Praxis Mutual Funds as of June 30, 2011. Annualized Six One Three Five Ten Month Year Year Year Year Since Expense NAV Ended Ended Ended Ended Ended Inception Inception Ratio*** 6/30/11 6/30/11 6/30/11 6/30/11 6/30/11 6/30/11 6/30/11 Date Gross / Net Intermediate Income Class A (No Load) % 1/4/94 % % Class A* -1.22 % 1/4/94 Class I** % 5/1/06 % % Barclays Capital Aggregate Bond Index (1) % Core Stock Class A (No Load) % % -0.45
